Citation Nr: 0634348	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to the restoration of a grant of service 
connection for psoriatic arthropathy.

2.  What evaluation is warranted from June 16, 1998, for 
psoriasis with psoriatic arthropathy?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and June 2003 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

There was a tenable basis in the record for the RO to grant 
entitlement to service connection for psoriatic arthropathy 
in the October 1999 rating decision.


CONCLUSION OF LAW

The criteria to restore entitlement to service connection for 
psoriatic arthropathy have been met because the October 1999 
rating decision was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1131, 1310, 7105 (West 2002); 38 C.F.R. 
§§ 3.105, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that because his claims files contain a 
diagnosis of psoriatic arthropathy of the lumbosacral spine 
by VA physicians the grant of service connection in the 
October 1999 rating decision had a tenable basis in law or in 
fact and severance was improper.  It is requested that the 
veteran be afforded the benefit of the doubt. 

The October 1999 rating decision that granted entitlement to 
service connection for psoriatic arthropathy is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was clearly and 
unmistakably erroneous (CUE), and only after certain 
procedural safeguards have been met.  38 C.F.R. § 3.105(d); 
See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); See Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
C.F.R. § 3.105(d) places the same burden of proof on VA when 
it seeks to sever service connection as 38 C.F.R. § 3.105(a) 
places upon a claimant seeking to have an unfavorable 
previous determination overturned (i.e., VA must show CUE in 
the earlier rating decision that granted service connection).  
See Baughman, supra. 

In this regard, CUE only exists where it appears 
"undebatably" that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  A determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet. App. at 314.  Additionally, CUE is the kind 
of error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

However, in appeals involving severance under 38 C.F.R. 
§ 3.105(b) unlike CUE under 38 C.F.R. § 3.105(a), the 
reviewable evidence is not limited to that which was before 
the RO in making its initial service connection award.  
Daniels v. Gober, 10 Vet. App. at 480.  Specifically, the 
Court reasoned that because 38 C.F.R. § 3.105(d) specifically 
states that "[a] change in diagnosis may be accepted as a 
basis for severance," the regulation clearly contemplates 
the consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that . . . a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

As to the procedural due process requirements' to sever 
service connection, the Board finds that with the issuance of 
the proposed severance rating decision in March 2003 and the 
severance rating decision in June 2003, which rating decision 
made the severance affective from September 1, 2003, that VA 
has complied with relevant due process considerations.  See 
38 C.F.R. § 3.105(d).

Next, as to whether there was CUE in the October 1999 rating 
decision, the Board notes that service connection is 
warranted where, among other things, a disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310. 

Based on a review of the evidence contained in the record 
which includes, among other things, VA examinations dated in 
September 1998, April 1999, June 2001, September 2002, and 
September 2005 as well as addendums dated in July 1999, 
September 2002, and September 2005, and VA treatment records 
dating from October 1998 to November 2005, the Board finds 
that VA did not commit CUE with respect to the application of 
38 C.F.R. § 3.310 in its October 1999 decision.

The Board has reached this conclusion because the April 1999 
fibromyalgia VA examiner, the June 2001 VA examiner, the 
September 2002 VA joints examiner, and the September 2005 VA 
joints examiner all, after a review of the record on appeal 
and an examination of the veteran, diagnosed lumbosacral 
spine psoriatic arthropathy.  Likewise, VA treatment records 
starting in January 1999 show the veteran being diagnosed 
with lumbosacral spine psoriatic arthritis.

Moreover, in the July 1999 addendum the examiner continued 
the diagnosis of lumbosacral spine psoriatic arthropathy 
after noting that the record included multiple normal x-rays.  
Similarly, the September 2002 VA joints examiner diagnosed 
psoriatic arthropathy after noting that 1999 spine x-rays 
showed no specific changes.  Likewise, the September 2005 VA 
joints examiner diagnosed psoriatic arthropathy after noting 
that older x-rays of the spine showed narrowing of L5-S1 and 
did not change that diagnosis in the addendum which noted 
that contemporaneous lumbosacral spine x-rays showed 
degenerative disc disease.  Furthermore, given the 
"presumption of regularity," the diagnosis of psoriatic 
arthritis found in the VA treatment records were also made 
with the knowledge that lumbosacral spine x-rays were at 
first negative, thereafter showed narrowing at L5-S1, and 
thereafter showed degenerative disc disease.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Therefore, after weighting the evidence, it was clearly 
within the RO's discretion to grant entitlement to service 
connection for psoriatic arthropathy under 38 C.F.R. § 3.310.  
However, it was improper for the RO in the June 2003 rating 
decision to thereafter substitute its own medical opinion for 
that of the VA physicians by opining that a diagnosis of 
psoriatic arthropathy required x-ray evidence of arthritis.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  

In summary, the October 1999 rating decision's grant of 
entitlement to service connection for psoriatic arthropathy 
was a tenable one and cannot be said to constitute an error 
about which reasonable minds could not differ.  The October 
1999 rating decision constituted a reasonable exercise of 
judgment under the law.  However, that judgment can not be 
disturbed now by finding CUE where none exists.  Hence, the 
June 2003 rating decision severing service connection was 
inappropriate and restoration is in order.

The appeal is allowed.


ORDER

Entitlement to the restoration of a grant of service 
connection for psoriatic arthropathy is granted.


REMAND

As to the claim for a higher evaluation, in light of the 
decision above, in light of the fact that the higher 
evaluation claim arises from a January 1999 rating decision 
which granted entitlement to service connection for 
psoriasis, and in light of the fact that in the October 1999 
rating decision the RO thereafter recharacterized the 
veteran's service connected psoriasis as psoriasis with 
psoriatic arthropathy, the Board finds that the higher 
evaluation claim that is in appellate status is as it appears 
on the first page of the decision-what evaluation is 
warranted from June 16, 1998, for psoriasis with psoriatic 
arthropathy.  

Given the restoration order above, the Board finds that 
adjudication of the claim for a higher evaluation for 
psoriasis must be deferred pending the RO's restoring service 
connection for psoriatic arthropathy.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter). 

On remand, because the veteran's psoriasis and psoriatic 
arthropathy are ratable under 38 C.F.R. § 4.118 and 38 C.F.R. 
§ 4.71a, respectively, the RO should readjudicate the 
veteran's rating claims assigning separate ratings for each 
of these disabilities.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Given the existing record, on remand, the veteran should be 
afforded dermatological and orthopedic VA examinations to 
determine the severity of his current disabilities.  
38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 
1 Vet. App. 121 (1991).   

On remand, the RO should also obtain and associate with the 
claims files the records generated in connection with the 
veteran's claim for Social Security Administration disability 
benefits. 38 U.S.C.A. § 5103A(b) (West 2002).

Lastly, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the Veterans Claims Assistance Act of 2000 
(VCAA), notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the rating.  As this question is potentially 
involved in the present appeal, this appeal must also be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish an effective 
date for any increased rating.  

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for any 
higher evaluation as outlined by the 
Court in Dingess.  The updated notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claims.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If the records 
are not available or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims files and the veteran notified in 
writing.  Because these are Federal 
records, a memorandum of unavailability 
should be prepared and associated with 
the claims files if they are not 
available.

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a dermatological 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the pre 
and post August 30, 2002, AMIE worksheets 
for rating psoriasis the examiner is to 
provide a detailed review of the 
veteran's history, complaints, and the 
nature and extent of any psoriasis.

4.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the pre and post September 26, 2003, AMIE 
worksheets for rating psoriatic 
arthropathy of the lumbosacral spine the 
examiner is to provide a detailed review 
of the veteran's history, complaints, and 
the nature and extent of any psoriatic 
arthropathy of the lumbosacral spine.  

In addition to any other information 
required by the AMIE worksheet, the 
examiner should answer the following 
questions: 

Is x-ray evidence required to 
provide a diagnosis of psoriatic 
arthropathy of the lumbosacral 
spine?

If so, does the veteran have x-ray 
evidence of psoriatic arthropathy of 
the lumbosacral spine?

If not, does the veteran meet any 
other medical criteria for 
diagnosing psoriatic arthropathy of 
the lumbosacral spine?

In accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995), the 
examination report should include 
complete range of motion studies of 
the lumbosacral spine and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of motion.  
If the veteran describes flare-ups 
of pain, the examiner should offer 
an opinion as to whether there would 
be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact must be so 
stated, and an explanation provided 
why such an opinion cannot be 
provided.  

Note:  In providing answers to the above 
questions, the examiner should comment on 
the diagnoses of psoriatic arthropathy of 
the lumbosacral spine already found in 
the record.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.

6.  Thereafter, the RO must address the 
veteran's claims.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  Thereafter, 
because the veteran's psoriasis and 
psoriatic arthropathy are ratable under 
38 C.F.R. § 4.118 and 38 C.F.R. § 4.71a, 
respectively, the RO should readjudicate 
the veteran's rating claims assigning 
separate ratings for each of these 
disabilities.  Esteban.  In this regard, 
the RO should take into account the pre 
and post August 30, 2002, criteria for 
rating skin disorders and the pre and 
post September 26, 2003, criteria for 
rating back disorders as well as the 
Court's holding in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The RO 
should also consider whether "staged" 
ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  (The 
effective date for the change in criteria 
should be considered when assigning any 
staged rating.).  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received and any evidence not 
received.  The SSOC must address all 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal including the pre and post August 
30, 2002, criteria for rating skin 
disorders, the pre and post September 26, 
2003, criteria for rating back disorders, 
Esteban, and DeLuca.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


